 

 

Case 19-13246 Doc14 Filed 03/26/19 Page1of36 ~

Fill in this information to identify your case:

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name

United States Bankruptcy Court for the: District of fe
Case number Lq- (3aN (o O24) Check if this is an
{if known) amended filing

 

    

 

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

ERED summarize Your Assets
Your assets

: Value :
4. Schedule A/B: Property (Official Form 106A/B)
_ ta. Copy line 56, Total real estate, from Schedule A/B $

of what own
tb. Copy line 62, Total personal property, from Schedule A/B $ 14, ROOF -Od>

1c. Copy line 63, Total of all property on Schedule A/B soq R53 100
aE summarize Your Liabilities

 

 

 

 

 

 

 

Your liabilities
Amount you: owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) Qs 508 :
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ceeneseeee gs 0 OVS. D :
~
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 5 4 Old ‘ Ge

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F vessceensesnecensesenseonsesnsuaeeeaeeaaats

3b. Copy the fotal claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ......-..-----ccen eet

 

Your total liabilities st \] 36 i

 

 

 

Eakhe Summarize Your income and Expenses

 

 

A. Schedule [: Your income (Official Form 1061) YY3Y Ob
Copy your combined monthly income from line 12 of Schedule / $_. ‘

. 5. Schedule J: Your Expenses (Official Form 106J) = 7 —
Copy your monthly expenses from line 22c of Schedule J $ O98 Ler QD

 

a Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2

ee NT
 

 

Case9-13246 Doc14 Filed 03/26/19 Page 2 of 36

NAMA * cua nee mmr 4124

First Name

Debtor 1

 

 

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

LQ No. ‘You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

ft
: 7. What kind of debt do you have?

 

: ™ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
: family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C2 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

: 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
: Form 122A-1 Line 11: OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $

 

 

 

9. Copy the following special categories of claims from Part 4, tine 6 of Schedule E/F-

Total claim

From Part 4 on Schedule E/F, copy the following:

3a. Domestic support obligations (Copy fine 6a.)

r

(ROU, W

9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

9c. Claims for death or personal injury while you were intoxicated. (Copy fine 6c.)

-

9d. Student loans. (Copy line 6f.)

Ye. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy fine 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +

:
|

 

 

:
ge
Cc
Q

Qg. Total. Add lines 9a through 9f.

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

eee
 
  
   

Case 19-13246 Doc 14 Filed 03/26/19 Page 3 of 36

  
    
    
    

Fill in this information to identify your case and this filing:

Debtor 1 Clay MAE Mw ely brew.

First Name Middle Name Last Name

    

 

   

  

Debtor 2
(Spouse, if filing) First Name

 

    
   
   
     
  
    
   
   
   
 
  
 
  
 
 
 
 
 
  
   
   
  
    
   
  
  
  
   
  
     
 

United States Bankruptcy Court for the: District of

cosenmeer | THIZAUp

 

UL) Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 42/15

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

 

lami Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest in

 

_ 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Wy No. Go to Part 2.
CJ Yes. Where is the property?

What is the property? Check all that apply. Do not deduct i Gains or ex ions: Put
(J single-famity home the amount of any secured claims on Schedule D:
1.1. (Duplex or muiti-unit building Creditors Who Have Claims Secured by Property.

Street address, if available, or other description

 

 

 

 

LJ Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
CJ Lana $ $
LI investment property
- C2 timeshare Describe the nature of your ownership
City State ZIP Code 0 other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

L] Debtor 1 only

County LI} Debtor 2 only
LL) Debtor 1 and Debtor 2 only Ld Check if this is community property
(see instructions)

 

 

() At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct J claims or exemotions: Pui

a) Single-family home the amount of any secured claims on Schedule D-
12. Q) Duplex or multi-unit building o 0 Have Claims Secured by Property.

Street address, if available, or other description

 

 

 

 

 

 

 

C} Condominium or cooperative ‘Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
UI Land $ $
C1 investment property
OO Timeshare Describe the nature of your ownership
City State ZIP Code gO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C] Debtor 1 only
County Cl Debtor 2 only
CJ Debtor 1 and Debtor 2 only LJ Check if this is community property
C) At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

 
 

 

Debtor 1

Charmaine CAFES Pare 14 Filed 03/26/

 

First Name Middle Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar vaiue of the portion you own for all of your entries from Part 1, including any entries for pages
i you have attached for Part 1. Write that number here. «22.22... 0... nets cee ct ee ee ene cone ce es seueeneeaeneeneeneeeeeneene >

Describe Your Vehicles

What is the property? Check all that apply.
U Single-family home

UI Duplex or multi-unit building

L) Condominium or cooperative

LJ Manufactured or mobile home

CJ Land

L} investment property

UO) Timeshare

LJ other

 

Who has an interest in the property? Check one.

(2 Debtor 1 only

LI Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(0 At least one of the debtors and another

(cao nmin vome (FBX

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schediile.D:
Creditors Who Have Claims Secured by Property...
Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LI check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

 

_ Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
. you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

&
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

L) No
eves
3.1. Make: Lynda
Model: Syreety
Year. ‘Lo i

Approximate mileage: BE AS *

Other information:

’

 

 

 

 

lf you own or have more than one, describe here:

3.2. Make:
Model: j
Year: Tk
Approximate mileage: We j ¥ 3S -

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

BY Debtor 1 only

C) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

(L) Atleast one of the debtors and another

LI Check if this is community property (see
instructions)
.

&

Who has an interest in the property? Check one.

YA dortor 1 only

CL) Debtor 2 only
CI Debtor 1 and Debtor 2 only
(J At least one of the debtors and another

‘LI Check if this is communityproperty (see
instructions)

Schedule A/B: Property

Do. not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ lw 0a®

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Scheditile D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

s 12900 ¢ 181000

 

page 2
C ipeurma RES NERS Bout

 

Who has an interest in the property? Check one.

Debtor 1
First Name Middle Name Last Name
3.3. Make: ford
Model: E % SX ) Debtor 1 only

Year: 2 DO F
Approximate mileage: 2 2D,000

Other information:

 

 

 

 

3.4, Make:
Model:
Year:
Approximate mileage:
Other information:

 

 

 

 

L) Debtor 2 only
CJ Debtor 1 and Debtor 2 only
Meat least one of the debtors and another

U1 Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

LI Debtor 1 only

CJ Debtor 2 only

() Debtor 1 and Debtor 2 only

LD At least one of the debtors and another

UC Check if this is community property (see
instructions)

Filed 03/26/19 Page5 of BE] ~

Case number ( known)

| 33Y(

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule .D:
Grediiors Who Have: Claims Secured by Property.

Current value of the | Current value of the
entire property? portion you own?

sGiom.o0 s 4.50.00

‘Do not deduct secured claims or exemptions. Put
the amount-of any secured claims on Schedule D:
Greaitors Who Have Claims Secured by Property:

Current value ofthe Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personai watercraft, fishing vessels, snowmobiles, motorcycle accessories

lo
L) Yes

4.1. Make:
Model:
Year:
Other information:

 

 

 

 

If you own or have more than one, list here:

4.2. Make:
Model:
Year:
Other information:

 

 

 

 

5. Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

 

Official Form 106A/B

Who has an interest in the property? Check one.
C) Debtor 1 only

L} Debtor 2 only

C Debtor 1 and Debtor 2 only

LL) At teast one of the debtors and another

LI check if this is community property (see
instructions)

Who has an interest in the property? Check one.
LI} Debtor 1 only

CJ Debtor 2 only

LJ Debtor 1 and Debtor 2 only

C] Atleast one of the debtors and another

C) Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions: Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do-not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims. Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

Schedule A/B: Property

 

 

 

 

page 3
 

 

C\oymnaukes? (Rieke Ron Filed 03/26/19 Page 6 of fq - / 244

First Name Middle Name Last Name

‘Figecte Describe Your Personal and Household Items

 

 

 

 

Do you own or have any legal or equitable interest in any of the following items? Sieh yoaoun?
Do not deduct secured.claims <
or exemptions.
_ 6. Household goods and fumishings
Examples: Major appliances, furniture, linens, china, kitchenware
lo ’ soos int ttt
QO) Yes. Describe......... '§
_ 7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
LJ No
- . \
Yes. Describe.......... TV ' $ 3 Ooo. OX)
, CRM Crore,  Yoaryes

 

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
‘ stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
LiNo

 

U) Yes. Describe.......... $

 

_ 9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, poo! tables, golf clubs, skis; canoes
&R and kayaks; carpentry tools; musica! instruments
lo

 

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

 

Yes. Describe.......... $

 

 

 

11.Clothes
Exampies: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

LJ No : . -
ayes Deseribe........... CV evi eo Cones 's 5 4. G

12. Jewelry

Examples: Everyday jewelry, costume jeweiry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

 

 

 

lo.
UI Yes. Describe.......... $

 

 

 

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

 

 

 

 

14. Any other personal and household ems you did not already list, including any health aids you did not list
“XLlo
LI] Yes. Give specific
information. .............

 

 

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached sf HOO OD .
for Part 3. Write that murmber Reve oo... ccccccscesceeeeccesccsseessesseeseseesesnsnesteseeseceesnnunsssseeenecessuunsseteeeeenessasssseseessnmasnseeseeescseannsnseeenee >

 

 

Official Form 106A/B Schedule A/B: Property page 4
 

 

Debtor 1 Cjrcurmalhese ("30465 Doc 14 Filed 03/26/11 9 Page 7 0f4~/ 22.4 (5

Case number (¢ own)
First Name. Middle Name Last Name

 

 

EE ve scrve Your Financial Assets
Do you own or have. any tegal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
L) No

\d yes secsosssecesunseceeazeecenneeessnueseesevessimeseentiesoimiesrtunsneenaneceesaeensnaraneeneceeectesconmeseecnsereesiietenesstsgnenccenseersnectsnaaseenae CSW coocccccccccceecceceee $ <7 SO

 

. 17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit, shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
a No

OD Yesoo Institution name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.1. Checking account: $
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
417.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
UO) Yes... Institution or issuer name:
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
: an LLC, partnership, and joint venture
Ese Name of entity: % of ownership:
Yes. Give specific 0% % $
information about 0%
them a ‘9 %

 

Official Form 106A/B Schedule A/B: Property page §

 

 
 

Debtor 1

 

C1 \peerenalt* IB peaep Doc 14 Filed 03/26/

Middle Name Last Name

 

19 Page 8 of

Case number (# mown),

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No

Cd Yes.

Give specific Issuer name:

information about

(4-(3avo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them.........-- $
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
0
C} Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: 5.
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
CD Ves once institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented fumiture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
lo
LD Yes wee Issuer name and description:
$
$
$

 

Official Form 106A/B Schedule A/B: Property

 

page 6

 
 

Debtor 1

\\ ovienctt IPR24Ly Bag. 14 Filed 03/26/

 

Middie Name

Last Name

19. Page 9 f $139 Yo

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

CDV eS een cntenetne Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

exercisable for your benefit

jo

 

C) Yes. Give specific
information about them....

 

 

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property

Examples: Intemet domain names, websites, proceeds from royalties and licensing agreements
Kf ho

 

 
 

L) Yes. Give specific i
information about them...

 

 

- 27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

2 Ho
Yes. Give specific

information about them... |

,_&

 

Money or property owed to you?

28. Tax refunds owed to you
() No

es. Give specific information
about them, including whether

you already filed the retums
and the tax yeafS. ..............2.....

29. Family support

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

katen Lo deot

 

 

Federat: $ (p,133-00
State: sa ,OGO' SS
Local: $ OD _

Examples: Past due or lump sum alimony, spousa! support, child support, maintenance, divorce settlement, property settlement

1) No

Ries Give specific information..............

30. Other amounts someone owes you

 

oe

i

 

| Alimony: $ >
Maintenance: $
| Support: ;

Divorce settlement: $

Property settlement: $ D

 

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

Aho

(2 Yes. Give specific information..............

Official Form 106A/B

 

Social Security benefits; unpaid loans you made to someone else

 

 

Schedule A/B: Property

page 7
 

 

sans Corvaarmn aE? (HHA BPHsA Mes 97612, Rage 10 95/35. 46

First Name Middle Name Last Name

 

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

No
we, Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

. 32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

| jo

OQ Yes. Give specific information...
| $

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

 

me
Yes. Describe each claim. ....................
: $

 

. 34.Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off clams

No
CI Yes. Describe each claim. ................-

 

 

 

35. Any financial assets you did not already list

 

No i 7
‘Bre Give specific information............ $

 

 

- 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 5 53 60
for Part 4. Write that number here > |sctice ~

 

 

 

 

Zusst! Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37,Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
LI Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or. exemptions.

38. Accounts receivable or commissions you already earned

 

 

39. Office equipment, furnishings, and supplies
Exampies: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

\ayves Deseribe....... Computetc $ fy x 0. @)

Official Form 106A/B Schedule A/B: Property page 8

 

 

 

 

 
 

 

nn,  Cpoumnahee 134822 Bit. Filed 09/26/19 Page 11 Ga 39 Y (,

First Name Middie Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

(2 No
‘hres. Describe ....... POY, true $ Bi YO . ob

 

# No '
Yes. Describe....... ST

42. interests in partnerships or joint ventures

L} No . .
MAM: Logistics 5 ~ sf
$e
$
$
$
$
$
$.
$

 

 

 

C) Yes. Describe.....
%

%

 

 

43. Customer lists, mailing lists, or other compilations

No
y<tn Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
LJ No
U) Yes. Describe. .......

 

 

 

 

business-related property you did not already list
No

LJ Yes. Give specific
information .........

 

 

 

 

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached sO ) BS )
for Part 5. Write that number Were occ ccccceeccssscasseecssssssescccccsnsnecceccusnececeeenseceseeammasssessnmssesesenaeecseensstseescnauaseeetsnnnseerseed >

 

 

 

 

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
if you own or have an interest in farmland, list it in Part 1.

 

_ 46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-+elated property?
‘so. Go to Part 7.
CQ) Yes. Go to line 47.

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
_ 47. Farm animals
Examples: Livestock, poultry, farm-raised fish
VOS once teeececcceeteeseee
$

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
 

seu, Co Moora GES? BasHe Doc t4 Filed 03/26/19 Page 12 Fe /32Y6

 

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

 

No

L) Yes. Give specific
information. ............

 

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

50. we fishing supplies, chemicals, and feed
lo

 

CD Ves ooeceeeccccseeeseeeeene

 

 

 

51. farm- and commercial fishing-related property you did not already list

 

es. Give specific ;
information. ............. |

52. Add the dollar value of ali of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that murmber Bere ccc sssscscssssesssssssscssccccsnanssssseeeceessecsanassecececssnssueseeceeeesssnusesseeceeessuusseseeeeeecsensssaneesense >

zuma! Describe All Property You Own or Have an Interest in That You Did Not List Above

 

 

 

 

 

_ 53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

Da no :

(1 Yes. Give specific |
information. ............ i

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here >

J rare: (ES the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 ces >

56. Part 2: Total vehicles, line §

57.Part 3: Total personal and household items, line 15

58. Part 4: Total financial assets, line 36

59. Part 5: Total business-related property, line 45

60. Part 6: Total farm- and fishing-related property, line 52

61.Part 7: Total other property not listed, line 54

 

62. Total personal property. Add lines 56 through 61. ..................--

. 63. Total of all property on Schedule AJB. Add line 55 + line 62.0000... ccc eeesseee sees cenececesueceescescecacesscessceneeeeensessesenseneees

 

Official Form 106A/B

 

 

 

 

 

Copy personal property total > + {FEss «CO

—f ——__—_———

 

 

sREESOO nal
UG $53.00

 

 

€
 

 

Case 19-13246 Doc14 Filed 03/26/19 Page 13 of 36

Fill in this information to identify your case:
Debtor 1 O M RY KA
First Name Middie Name

Debtor 2
(Spouse, if filing) First Name Middie Name

 

United States Bankruptcy Court for the: District of

Case number / 7 a (32. Y ( iP () Check if this is an

(if known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. !f more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
timits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on. Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box.for each exemption.
fe. A/B

Brief ‘ Dodge Caravan & 5 1O 000.2 Xs ();000 ®
escription: ae
Line from L 100% of fair market value, upto Leder
Schedule A/B: © >. ’ any applicable statutory limit
Brief t ee C +) Boyt Uc. Goce - 9
description: s_4,5D0 DP Ws Gyadp-¢

: 100% of fair market vaiue, up to { eo $e m
Schedule A/B: any applicable statutory limit Ch 0

Line from

 

 

Brief

description: ——_______——_ 3 Os$

Line from (J 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

No
2 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
(2 No
CL} Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 1of___
 

 

Case 19-13246 Doc14 Filed 03/26/19 Page 14 pf 36 .
Main G33

Middle Name

Debtor 1 Case number (i known)

 

First Name Last Name

Additional Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief description of the property and line Current value of the | Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only.one box for each exemption
Schedule A/B

Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from (1 100% of fair market value, up to
Schedule A/B:. —-—— any applicable statutory limit
Brief
description: $ Os
Line from () 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from CJ 100% of fair market value, up to
Schedule A/B: ~ any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B:_ —-—— any applicable statutory limit
Brief
description: $ C$
Line from 13 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Os
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from CL 100% of fair market vatue, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Lig
Line from L) 100% of fair market vaiue, up to
Schedule A/B: SOS any applicable statutory limit
Brief
description: $ Os
Line from (3 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: $ Os
Line from LY 100% of fair market vaiue, up to
Schedule A/B: ~~ any applicable statutory limit

Official Form 106C

a crc

Schedule C: The Prope

You Claim as Exempt
Add Attachment

 

page 2_ of
ae

 

 
 

 

Case 19-13246 Doc14 Filed 03/26/19 Page 15 of 36

Fill in this information to identify your case:

Debtor 4 j Ung 3 (On,

 

 

 

First Name Middle Name Last Name
Debtor 2
(Spouse, ff filing) First Name Middle Name Last Name
United States Bankruptcy [4 forthe: ss s«CDiistrict of
Case number 7 { 2H & ees
(f known) * (] Check if this is an

 

 

amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
O No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
‘A Yes. Fill in all of the information below.

List All Secured Claims

CoumnA °° Column B= Column ©

- 2.-List all secured claims. If a creditor has more than one ‘secured claim, list the creditor separately amount of claim’ © Value of collateral Unsecured
for each claim.. If more than one creditor has a particular claim, list the other creditors in Part 2. 4 not deduct ihe. that Supports this. portion.

As much.as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. ‘claim =< Yany.

A C fh Describe the property that secures the claim: $s! $ 5, le00. a) sa3 100. CO

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

SS BE" BAL Qousa]) Hynde; Sonata, 7”
~~ ~ Number Street | Y ul 0 a
oN As of the date you file, the claim is: Check all that apply.
Tk Contingent
“Dallas xX wit 3 x \- Unliquidated
City State ZIP Code~ Disputed
owes the debt? Check one. _Nawre of lien. Check aii that apply.
Debtor 1 only An agreement you made (such as mortgage or secured
Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only C)\Statutory tien (such as tax lien, mechanic's lien)
C2) Atteast one of the debtors and another U2) Judgment lien from a lawsuit
C2 Other (including a right to offset)
Check if this claim relates to a
community debt .
Date debt was incurred 4 AO l > Last 4 digits of account number Y Y Y 3
Describe the property that secures the claim: $ § $
Greditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
CI unliquidated
City State ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
O) Debior 4 only C1 An agreement you made (such as mortgage or secured
(J Debtor 2 oniy car loan)
QO) Debtor 4 and Debtor 2 only (I Statutory lien (such as tax lien, mechanic's lien)
CJ Atleast one of the debtors and another (J Judgment lien from a lawsuit

(2 other (including a right to offset)
(2 Check if this claim relates to a
community debt

Date debt was incurred Last 4 digits of account number ==
Add the dollar value of your entries in Column A on this page. Write that number here: ka GOD O6|

Official Form 106D Schedule D: Creditors Who Have Ciaims Secured by Property page 1of_

 

 
 

 

Case 19-13246 Doc14 Filed 03/26/19 Page 16 of 36

va, =(Chwmaine Bry

 

First Name Middle Name

Last Name

Case number (if known), ] i -/ SOY,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Page Coles ome Gees
oo . . a . Amount of claim... Value of collateral » Unsecured
After listing any entries on this page, number them beginning with 2.3, followed Do not deduct the that supports this portion
by 2.4, and so forth. value of collateral. ‘claim “Hany.
Describe the property that secures the claim: $ $
Cregitor's Name :
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code (2 unliquidated
QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
O Debtor 1 only () An agreement you made (such as mortgage or secured
C2 Debtor 2 only car loan)
C) Debtor 1 and Debtor 2 only (1 Statutory tien (such as tax tien, mechanic’s lien)
C} Atleast one of the debtors and another 2 Judgment lien from a lawsuit
(2 Other (inciuding a right to offset)
O} Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber
|_| Describe the property that secures the claim: $ $
: Creditors Name
. Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
O28 untiquidated
City State ZIP Code (2 disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
1) Debtor 1 only C2 An agreement you made (such as mortgage or secured
C} Debtor 2 only car loan)
(1) Debtor 4 and Debtor 2 only (2 Statutory tien (such as tax lien, mechanic’s lien)
() Atleast one of the debtors and another (Judgment lien from a lawsuit
O Check if this claim relates to a C1 Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number Le
|| Describe the property that secures the claim: $ $

 

 

 

 

 

 

Creditors Name ;
Number Street
City State ZIP Code

Who owes the debt? Check one.

CJ Debtor 1 only

0) Debtor 2 only

(J Debtor 1 and Debtor 2 only

CQ Atieast one of the debtors and another

C1 Check if this claim relates to a

community debt

Date debt was incurred

As of the date you file, the claim is: Check all that apply.

QO Contingent
C3 uniiquidated
| Disputed

Nature of lien. Check all that apply.

Q

An agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanic’s lien)
Judgment lien from a lawsuit
Other (including a right to offset)

Ooo

Last 4 digits of account number

Add the dollar value of your entries in Column A on this page. Write that number here:
Hf this is the last page of your form, add the dollar value totals from ail pages.

Write that number here:
Official Form 106D

 

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page___ of
 

 

Case 19-13246 Doc14 Filed 03/26/19 Page 17 of 36

_. charmaire on swore F1SIY 6

First Name Middle Name Last Name
List Others to Be Notified for a Debt That You Already Listed

~ Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
: “agency is trying to collect from you for a: debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
_ "you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you.do not have additional persons to

Ae for any. debts in Part 1, do:not fill out or submit this page.

ET On which line in Part 1 did you “Oy YP creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number Ct WY? Y
211 Wilronc Ave
Number Street
al Hnwe WO gQlaaZ
State ZIP Code
[] On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ee
Number Street
City State ZIP Code
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number oe
Number Street
City State ZIP Code
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZiP Code
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number

 

Number Street

 

 

Ci State ZIP Code :

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page__—of__—
Case 19-13246 Doc14 Filed 03/26/19 Page 18 of 36

Fill in this information to identify your case:

Debtor 1 Chama, (Ne Mn

 

 

 

 

 

 

First Name Middle Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States ae: Court ("3% District of

¥_2( 42 C3 Check if this is an

few a 2Ub amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is

needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

an List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
C} No. Go to Part 2.
Yes.
2." List all of your priority unsecured claims. Ifa creditor has more than one priority:unsecured claim, list the creditor separately for each claim. For
: each claim listed, identify what type of claim itis. If a claim has both priority.and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts. As much as possible, list the claims in alphabetical:-order according to the creditor's name. If you: have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim; list the other creditors. in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet:) :
_Totalclaim Priority. Nonpriority
Ss amount nount 6

Last 4 digits of account number © q L (by sOd16.% ANEQ
When was the debt incurred? QOlY

-t- - ——= As of the date you file, the claim is: Check ail that apply
Gelman Tourn INO DoEIT contingent
City ZIP Code

State

 

2.1

 

 

 

 

 

C) Untiquidatea
Who incurred the debt? Check one. w Di
sputed
2 Debtor 1 only
CF Debtor 2 only Type of PRIORITY unsecured claim:

() Debtor 1 and Debtor 2 only
( At least one of the debtors and another

() Check if this claim is for a community debt

O Domestic support obligations
() Taxes and certain other debts you owe the government

(2 Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated

Q No ¥ other. specity CASS.

,

; oP (e. RA Last 4 digits of account number Y UY $ l SOO $ [S60 $ db

 

 

itor’s

 

      

 

Se When was the debt incurred?
lumber t
, LY L—alve As of the date you file, the claim is: Check all that apply
| / I ; QO Contingent

iy ZIP Code O1 unliquidated

Who incurred the debt? Check one. Disputed
Yon ad Type of PRIORITY unsecured claim:

(Q pebtor 4 and Debtor 2 only . Domestic support obiigations
(2 At least one of the debtors and another Taxes and certain other debts you owe the government
C1) Check if this claim is for a community debt a riaims for death oF personal injury white you were
ts the claim subject to offset? QQ) other. Specify
OI No

Lbyes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page iof_

 
ven, CONAN KERR ARERR

Doc 14 Filed 03/26/19 Page PFE IAY

Case number (if mown)

 

First Name Middie Name Last Name

Your PRIORITY Unsecured Claims — Continuation Page

_ After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

— Doda
FOHQal- wood

Number Street

Aga

Who incurred the debt? Check one.

Ppever 1 only

Debtor 2 only

Q Debtor 1 and Debtor 2 onty

(2 Atleast one of the debtors and another

 

 

 

“Total aa ciate

Last 4 digits of account number GU4e + 10,000 $

215

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

QO Contingent
unliquidated

YY Pisputes
Type of PRIORITY unsecured claim:

2) Domestic support obligations
J) Taxes and certain other debts you owe the government
() Claims for death or personal injury while you were

 

 

Piri

amount:

- Nonpriority. s
"amount nee

oo

 

 

 

 

 

 

 

 

 

 

 

C) Check if this claim is for a community debt intoxicated
a) Other. Specify car
Is the claim subject to offset?
C} No
CQ Yes
Last4 digits ofaccountnumber si $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
Q Contingent
City State ZIP Code CJ Unliquidated
Qa Disputed
Who incurred the debt? Check one.
C) Debtor 1 only Type of PRIORITY unsecured claim:
0 eet a vebe 2 oni OQ Domestic support obligations
tor 1 ai Kor £ only 2 Taxes and certain other debts you owe the government
(2 Atleast one of the debtors and another . _. .
(2 claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
other. Specify
ts the claim subject to offset?
QD No
: QO ves
Last 4 digits of account number —__ $ $ $

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code
Who incurred the debt? Check one.

QO Debtor 1 only

Q Debtor 2 only

C) Debtor 1 and Debtor 2 only

(Q At teast one of the debtors and another

C] Check if this claim is for a community debt

ts the claim subject to offset?

Ono
Ol yves

Official Form 106E/F

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
OQ) untiquidated
Disputed

Type of PRIORITY unsecured claim:

QO Domestic support obligations
() Taxes and certain other debts you owe the government

O) Claims for death or personal injury while you were
intoxicated

 

OQ other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page _

of

 
Debtor 1

 

CUAOVRRIE BRR Pe 14 Filed 03/26/19 Page OPI 236,

Case number (if known)

 

First Name Middle Name

| Pant 2: All of Your NONPRIORITY Unsecured Claims

Last Name

. 3. Do any creditors have nonpriority unsecured claims against you?

QO} No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4.. List all-of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed; identify what type of claim itis. Do not list claims already
included in Part 1. If more than.one creditor holds a particular claim, fist the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2:

 

 

Er] Pept of Eclucachon

nda >t WW

Street

Washi\ytor D& Zo

State ziPTode

Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
(2 Debtor 1 and Debtor 2 only
( Atleast one of the debtors and another

CI Check if this claim is for a community debt

Is the claim subject to offset?
OQ) No

x .
ET Michael 3 Sm

 

 

 

 

 

Total claim ae

Last 4 digits of account number LCL { 3
When was the debt incurred? 20D8

As of the date you file, the claim is: Check all that apply.

i Contingent
Unliquidated

O Disputed

sdle 000

Type of NONPRIORITY unsecured claim:

Student loans

oO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts

C1 other. Specify

ny [~~ 2. i hy :
Last 4 digits of account number q YQ X¥ $ OItC OO

 

 

 

 

 

Nonpriority Creditors Name 4 ; When was the debt incurred?
4 i 2 |
54 a9 L@cusr Lang
Number" On _. x j
4 \ + ty \7 id q (4 i2) i | lo Uo As of the date you file, the claim is: Check ail that apply.
i t
City UV State ZIP Code oO Contingent
ho incurred the debt? Check one. QO) unliquidated
Debtor 1 only Disputed
Debtor 2 only .
O) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 At ieast one of the debtors and another QO) student foans
oe —, Q Obligations arising out of a separation agreement or divorce
O) Check if this claim is for a community debt that you did not report as priority claims
is the claim subject to offset? 2 Debts to pension or profit-sharing plans, and other similar debts
x No DWother. specify 4 WE.
) Yes
| 3 | I \ I Last 4 digits ofaccountnumber -
Norbhorb Creditors Name ~ s 1,309)
; j , } When was the debt incurred? a 21> :
(AQU Ee 1gards
Number Street
: CA 94003
er OL +oS 7 aa San iP Code As of the date you file, the claim is: Check ali that apply.

 

Who incurred the debt? Check one.

“Pts 1 only
C) Debtor 2 only
() Debtor 1 and Debtor 2 only
C At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?
Q No
O) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

QO Contingent
Q) unliquidated
' Disputed

Type of NONPRIORITY unsecured claim:

student toans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts

ther. Specify

 

 

page of

 

 

 
Car

First Name

OSLMAGWE

Middle Name

Debtor 1
Last Name

Case 19- 1STRP Po Doc 14 Filed 03/26/19 Page 21

 

TR 3AUb

Case number (it known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and-so forth.

 

 

 

a

 

dunt Credit Coroyatin

Nonpriority Creditor's Name

S503 Cresokee Ave
Aitvarctia VA 93312.

State ZIP Code
Who incurred the debt? Check one.
ebtor 1 only
QO

Debtor 2 only
C Debtor 1 and Debtor 2 only
(2 Atleast one of the debtors and another

 

O Check if this claim is for a community debt

ts the claim subject to offset?

Oi No
CO ves

Total claim

a Z y fA
Last 4 digits of account number —__ _ $ 3B VOC,
When was the debt incurred?

As of the date you file, the claim is: Check alf that apply.

Soningen
Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

() Student loans
Q Obligations arising out of a separation agreement or divorce that

you did not report as priority claims

Q Pebts to pension WSphah .
YR ope Specify heel bi

and other similar debts

({y
ry

 

 

LOR non (Ans S

ree
(ard ustrial jloacd

S cate ¢ VA 221s]

Who incurred the debt? Check one.
None 1 only

ebtor 2 only
1 Debtor 1 and Debtor 2 only
OQ Atteast one of the debtors and another

 

 

 

Q] Check if this claim is for a community debt

is the claim subject to offset?

QO No
C) ves

Last 4 digits of account number TY U y
When was the debt incurred? 2 ( ) l ( 2

As of the date you file, the claim is: Check ail that apply.

5 B000. 0

ontingent
QO Unliquidated
() Disputed

Type of NONPRIORITY unsecured claim:

student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(3 Debts to pension or profit-sharing plans, and other similar debts
Other. Specify rHes

 

 

 

 

Meck @reclit

2440 tele tar_ c+

Falls Church, VA Z2¢72

ZIP Code

Who incurred the debt? Check one.

C2 Debtor 1 only

Q Debtor 2 only

(2 Debtor 1 and Debtor 2 only

C At least one of the debtors and another

C1 Check if this claim is for a community debt

is the claim subject to offset?

OQ No
C) Yes

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number YY & s 5,00.

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

im Contingent
O unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

student ioans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q Debts to pension or profit-sharing plans, and other similar debits

Q) Other. Specify

page _of_

 

 
 

 

Debtor 1

Cy ‘\ ( mK vie 3 7 Youn 4 Filed 03/26/ Cee l= f 2 qi (0

 

First Name Middle Name Last Name

es All of Your NONPRIORITY Unsecured Claims

 

Yes

claims fill out the Continuation Page. of Part.2.

a Esl lor's Name {don Wak bank
af DEE ook
renee \ Lhasa rA LWIUY

Oa al
City” ZIP Code

incurred the debt? Check one.
btor 7 only
2 Debtor 2 only
(2 Debtor 1 and Debtor 2 only
(2 At least one of the debtors and another

Q] Check if this claim is for a community debt

Is the claim subject to offset?
C) No
Q) Yes

4:: List all of:your nonpriority ‘unsecured ctélme in the alphabetical °
nonpriority unsecured claim, list the’ creditor separately for each claim. For each‘claim listed, identify what type of claim it is. Do not list
‘includéd:in Part 1.-1f more'than: one. creditor holds a particular claim, list the other, creditors. iy Part 3. if you: have more than: three. nonp ‘ior

3. Do any creditors have nonpriority unsecured claims against you?
(2 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

rder of the 9 ehbaltor who holds each claim. if a ; creditor has m ;

“

q
Last 4 digits of account number _ * Ut

When was the debt incurred? (Oto

(6 of the date you file, the claim is: Check all that apply.

‘ontingent
) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

C} student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pensio. Nat plans, and other similar debts
ther. Specify \, A y

Lned

   
  
 

 

2ITD BANC

15¢ Creditors Name ~

5E3 stadu avive (2D

ai WreSDUCS 1 ADEA

incurred the debt? Check one.
Debtor 1 only
ebtor 2 only

CD Debtor 1 and Debtor 2 only
Q) At least one of the debtors and another

OQ Check if this claim is for a community debt

Is the claim subject to offset?
OQ) No
C) Yes

Last 4 digits of account number q a Uk

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

OQ Contingent
QO Unliquidated
u Disputed

Type of NONPRIORITY unsecured claim:

C Student toans

oO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension ZAACL SEL a and other similar debts
ther. Specify I

sL000

 

| hoe

Nonpriority Creditor's Name

13074 Puiddielvook RO

imber Street

rmranipda NO. QIWIIS

tate ZIP Code

 

Who incurred the debt? Check one.

C) Debtor 1 only

C2 Debtor 2 only

(©) Debtor 1 and Debtor 2 only

O At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
2 No
Yes

 

Last 4 digits of account number 4 aie

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Oo Contingent
QO) unliquidated

Keponuss

Type of NONPRIORITY unsecured claim:

() Student loans

OQ Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

O Debts to pensieaor profit-sharing plans, and other similar debts

ther. Specify ( We,

s 150

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

page __

of
 

 

, Case 19-4 Doc 14 Filed 03/26/19 Page 23 |
Debtor 1 Cracinaie’ | hey Case number and > 3aU lo

First Name Middle Name Last Name

 

a List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

(No. You have nothing fo report in this part. Submit this form to the court with your other schedules.
Yes

  

4.. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each clai r
nonpriority unsecured claim, list the creditor Separately for each claim; For each claim listed, identify what type of claim it is. Do not list claims already
included in Part.1, if more than one ‘creditor holds @ particular claim, list: ine other creditors | in Part 3.If you have more shat three: nonprionity ungecured
claims: fill-out the Continuation Page of Part 2.

i S ( ( ¥
ha | Last 4 digits of account number K __
Nonprionty Credifor's Name

 

 

 
  
    

 

 

$
V. > hen was the debt incurred?

vy Street OS
WinvOmille, YP ISIW(o | ;

City * State Code As of the date you file, the claim is: Check all that apply.

OQ) Contingent
Who incurred the debt? Check one. _ Q Unliquidated
Debtor 1 only ~ : \ Gi pisputed
ebtor 2 only

Q) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

CJ At least one of the debtors and another OQ) Student loans

QO Check if this claim is for a community debt QO Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

Is the claim subject to offset? QO Debts to pension or profit- -sharing mC and other similar debts
Q no ‘a Other. Specify DYN 4 IC

O) Yes

 

2 | Rind ig CY COUCH , Last 4 digits of account number 4 g qe $

Nonpribrity Creditors Name

hen was the debt incurred?
(RY =D Francia Vaal

a>
Seis As of the date you file, the claim is: Check all that apply.

oH | Lexcn AAG ex \V **" > ast S QO) Contingent

Who incurred the debt? Check one. U2 unliquidated
O) Debtor 1 only ’ Disputed
O) Debtor 2 only

C) Debtor 1 and Debtor 2 only

 

Type of NONPRIORITY unsecured claim:

C1 At least one of the debtors and another Q) Student toans

oO ao . | QO Obligations arising out of a separation agreement or divorce
Check if this claim is for a community debt that you did not report as priority claims

Is the claim subject to offset? QO Debts to pension or profit-sharing plans, and other similar debts

One \G one. see DIONE ICA)

O) Yes

 

Nonpriority Creditor's Name

LOS Cans > Plac Q Alio When was the debt incurred?
Ker) We LO >, 5 f ) aD CU U As of the date you file, the claim is: Check all that apply.

3 | Har. C\ “eats Last 4 digits of account numbed CL | Xx
J YS

 

State ZIP Code
Who incurred the debt? Check one. A cin ent
Unliquidated
Debtor 1 only QO Disputed
CO) Debtor 2 only
Q) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

CD) At teast one of the debtors and another
QO) student loans

 

C) Check if this claim is for a community debt C2 Obligations arising out of a separation agreement or divorce
id not sot :
Is the claim subject to offset? that you did not report as priority claims
0. Debts to pension or profit-sharing plans, and other similar debts
OD No J otter Specify ov
C} Yes ,

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page __ of

 

 

 
 

ase Ip 1324g Doc14 Filed 03/26/19 Page aie
Debtor 1 Cini Aon Case number (i known) / S3Yf,

First Name Middle at Last Name

a List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

5 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

4. List.all of your naBbBarity unsecured claims i in the alphabetical onder of the creditor who holds each claim. Ifa 1 creditor tee more than one
nonpriority unsecured claim, list the creditor separately for each:claim. For:each claim listed, identify what type of claim itis. Do not list: i

included:in. Part 4. Ifmore:than one creditor holds a particular: Gaim. list the other creditors i in Part 3.lf ye have more than: th
“claims fill out the: Continuation: Page of Part 2. : - : :

Eq ACCadtapce kL) ww Lat ig otaccoun eumoe

Co 5x oo tea quaclecs SL When was the debt incurred? |
mber Street
= ano tK% I60aY

  
    
 

 

 

 

State ZIP Code As of the date you file, the claim is: Check all that apply.
QO Contingent
Who incurred the debt? Check one. CO) unliquidated
Debtor 1 only \A pisputes
ebtor 2 only
O Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C1 At least one of the debtors and another O) Student loans
QO Check if this claim is for a community debt OQ Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? Debts to pension Poa plans, and other similar debts
C) No Other. Specify

OQ) Yes

| h2 | IDEch (C Bect tt Last 4 digits of account number YO Uy G00

 

When was the debt incurred?

i oF Name >
>
| Vp ORce ION 1 ST 200
ui a UA t
cay MMO Mo204< As of the date you file, the claim is: Check all that apply.
a State ZIP Code Soren
Who incurred the debt? 2, one nliquidated

Debtor 1 only Q Disputed
btor 2 only

OQ) debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

 

 

O) At least one of the debtors and another QO) student loans
oe . QO Obligations arising out of a separation agreement or divorce
Q Check if this claim Is for a community debt that you did not report as priority claims
Is the claim subject to offset? QO Debts to ty | rofi pital met and Bill similar debts
O No . x Other. Specify OE S' \C
0 Yes

 

4.3

 

 

 

Varn | ‘ar no Cac Ti | (OV) E Last 4 digits of account number

= V. tor's Na
riority ier me eat (S| U VD When was the debt incurred?
Are treet \

ad2I
f ;
ANG, | “TB aRoU As of the date you file, the claim is: Check all that apply.

 

 

 

 

 

 

State ZIP Cous~ \
Who incurred the debt? Check one. Contingent
Unliquidated
ebtor 1 only QO) Disputed
ebtor 2 only
C2) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

CQ) At teast one of the debtors and another
O student loans

C) Check if this claim is for a community debt OQ) Obligations arising out of a separation agreement or divorce
that you did not report a& priority claims

Is the claim subject to offset? . : . vans
‘ ebts to pension or profit-sharing plans, and other similar debts
Ono { Other. Specify {ec Q 5

C) Yes GU

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page. of

 

 

 
 

Case 19473246 Doc14 Filed 03/26/19 Page {tc

vos CARING HOW cose nunter vel ~ 13QUp

‘Firsf Name Middle Name Last Name
List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
D) No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes
4. List all of your nonpriority. unsecured claims in the alphabetical order of the creditor who holds each claim: Ifa creditor has more than one -
nonpriority: unsecured claim, list the creditor separately for each claim. For each.claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If, you have more than:three nonpriority unsecured.
claims fill out the Continuation Page of Part 2. : es : : ee :

b+ | \e (209) Last 4 digits of account number 6 5,52)

      

 

 

 

 

 

Nonpriority Creditor's Name $
When was the debt incurred?

Number Street

City State ZIP Gode As of the date you file, the claim is: Check all that apply.
QO Contingent

Who incurred the debt? Check one. : C2 unliquidated

O) Debtor 1 only Q) Disputed

( Debtor 2 only

O) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

(2 At least one of the debtors and another OQ student loans

() Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? ig Debts to pension or profit-shaying,plans, and other similar debts

] Check if this claim is for a community debt

 

 

 

 

 

C) No Other. Specify { \ \ L ey
O) Yes
4.2 | —T- N\Ie ( Le Last 4 digits of account number s_ Glo
Nonpriority Creditor’s Name When was the debt incurred? _o
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code OD contingent

Who incurred the debt? Check one. Q) unliquidated
CQ) Debtor 1 only QO) Disputed
(2 Debtor 2 only

() Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

 

Q) At least one of the debtors and another CQ) student loans
. . . 2 Obligations arising out of a separation agreement or divorce
CO) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? Debts to pension or ret ‘ing plans, and other similar debts
O No ther. Specify Circlche\
QO] Yes ; : :

 

f
4.3 S JSC\ (\ Last 4 digits of account number — 5 | 5 Ot)

Nonpriprity Creditor’s Name
When was the debt incurred?

 

 

 

Number Street

As of the date you file, the claim is: Check all that apply.

 

City State ZIP Code

Who incurred the debt? Check one. C Contingent
O} Untiquidated

sePrevsor 1 only OQ disputed
Debtor 2 only
CO) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

CI At teast one of the debtors and another
C) Student toans

O Check if this claim is for a community debt Q) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

 

 

Is the claim subject to offset? . . . ao

| Debts to pension or profit-sharing plans, and other similar debts
Ci No - Other. Specify UYU
QO) Yes " ‘

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of__

 

 
Debtor 1

26 of 36
Oar eit. 19BPRA Doc 14 Filed 03/26/19 Page 260 /4 ~| Bay

Case number (# known)’

 

First Name

Middte Name

Last Name

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
: example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpricrity Unsecured Claims
Last4 digits ofaccountnumber
City State. ZIP Code so a neniniencnn nanan nies anaes “ease tag egsanmuiny tees
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 2) Part 1: Creditors with Priority Unsecured Claims
Number Street QO} Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber—
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): ) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ _
ety. SRM tO COE oo aneir itn tintienena aera phases aes atta eset ee eve go vn
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q Part 1: Creditors with Pnority Unsecured Claims
Number Street CJ Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of account number ___ ee
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street Q] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccount number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street ( Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits ofaccountnumber
City State ZIP Code
< On which entry in Part 1 or Part 2 did you list the origina! creditor?
ame
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street . . 2s
( Part 2: Creditors with Nonpriority Unsecured
Claims
cy State FIP Gode Last4digits of accountnumber
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page _ of

 

 
 

Vy PSR Asage4hyees.14 Filed 08/26/19 Page 27 ftJS /o i,

Debtor 1 Case number (i known)

 

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claim
Total claims 6a. Domestic support obligations Ga. $
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. $

6c. Claims for death or personal injury while you were

intoxicated 6. . [BYoo, &O

 

 

 

 

6d. Other. Add all other priority unsecured claims. ~
Write that amount here. 6d. + $ ag a \S Rey
Ge. Total. Add lines 6a through 6d. Ge. ( ols ~— OD
$
Total claim
Total ciaims 6f. Student loans 6f. $ Sle (VO

from Part 2 6g. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims 6g. $

6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $

6i. Other. Add all other nonpriority unsecured claims.

Write that amount here. Gi. {3, 240
6j. Total. Add lines 6f through 6i. 6j. ; Se yo ot 49 / Y O, OD

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of
 

 

Case 19-13246 Doc14 Filed 03/26/19 Page 28 of 36

Fill in this information to identify your case:

Debtor

 

Debtor 2
(Spouse ff filing) First Name

 

United States Bankruptcy Court for the: District of

Case number |9- XA A

(tf known) - C) Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
( No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

mK sareet Property Te ped

go YW iSterica Oo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

r Street,
nM (MWD AOR 5
City State” ZIP Code oad
2.2.
- Name
Number Street
oe SHY State __ ZIP Code
2.3
Name
Number Street
City . _..State__ ZIP Code
2.4
"Name
Number Street
wo AY ctccernnn en State ZIP Code
(2.5:
Name
Number Street
City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases pagetof

 
con: CAN MMe Brawn

Case 19-13246 Doc14 Filed 03/26/19 Page 29 of 36

Case number (known) / Y ~ [ 324

Last Name

a Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State ZIP Code

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases

What the contract or lease is for

eset

page of

 
Case 19-13246 Doc14_ Filed 03/26/19

Fill in this information to identify your case:

Debtor 1 CN ACN Wet ey GN

 

 

 

 

First Name” Middie Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States “Ty Court for the:___________ District of
, .
Case number Cy | AAU lo
(If known) €

 

Official Form 106H
Schedule H: Your Codebtors

 

Page 30 of 36

(J Check if this is an
amended filing

12/15

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

. 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

No
Q) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

¥ No. Go to line 3.
Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

CL] No

CJ Yes. in which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

_ 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,

Schedule E/F, or Schedule G to fill out Column 2.

Coiumn 1: Your codebtor

 

 

3.1 ala

Name

 

 

 

 

Number Street

 

HY _.. State _.. ZIP Code

 

3.2

 

 

 

 

Name

 

Number Street

 

CRY cannes et sr aie State. oss ZIP Code

 

3.3

 

 

 

 

Name

 

Number Street

 

_City State ZIP Code

Official Form 106H Schedule H: Your Codebtors

Column 2: The creditor. to whom you. owe the debt
Check all schedules that apply:

2 Schedule D, line
Q) Schedule E/F, line
U2 Schedule G, line

QI Schedule D, line
) Schedule E/F, line
3 Schedule G, line

Q) Schedule D, line
(2 Schedule E/F, line
OU Schedule G, line

page lof

 
 

 

 

Case 19-13246 Doc14 Filed 03/26/19 Page 31 of 36

CHAM 4 \ Ve » Case number (it known) [ T _ / BYU,

 

 

 

Debtor 1
First Name Middle Name Last Name
BE sitions Page to List More Codebtors
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

() Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
) Schedule E/F, line
Number Street {2 Schedule G, line
_. ity State, _... 2IP Code
P| () Schedule D, line
Name ——
() Schedule E/F, line
Number Street () Schedule G, line
City ee coerce atte pana in SOME ZIP COde oe inte es
| . () Schedule D, line
ame —————
QO) Schedule E/F, fine
Number Street C] Schedule G, line
: City State ZIP Code
U Schedule D, line
Name —_—__
() Schedule E/F, line
Number Street QO) Schedule G, line
EF] City State __ __ ZIP Code
i C) Schedule D, tine
ame ———$—
QO) Schedule E/F, fine
Number Street O} Schedule G, line
5] City State ZIP Code
5 C) Schedule D, line
ame ———
(1 Schedule E/F, line
Number Street OQ) Schedule G, line
City 7 : ____ State | | __.. ZIP Code _
P| 5 QO Schedule D, tine
ame _—
U] Schedule E/F, line
Number Street O) Schedule G, line
ey] Cy en ___ State _ sensu vn ZIP Code
5 QO) Schedule D, line
ame ene
1 Schedule E/F, line
Number Street UO Schedule G, line

 

State ZiP Cade

Sly

Official Form 106H Schedule H: Your Codebtors page of =

 
Case 19-13246 Doc14 Filed 03/26/19 Page 32 of 36

Fill in this information to identify your case:

oni CUAL MAYOR

Debtor 2
(Spouse, if filing) First Name

Middle Name

 

United States Bankruptcy Court for the: District of

case number | TP - [3 Check if this is:

(If known)
CL) An amended filing

LA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 M7 DDT YY
Schedule I: Your Income 412145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsibie for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
Hf you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 
  

Describe Employment

1. Fill in your employment

 

info ion. Debtor 1 Debtor 2 or non-filing spouse
.. If youfhave more than one job,

a a separate page with

information about additional Employment status A Employed Q) Employed

employers. Not employed C) Not employed

Include part-time, seasonal, or ; ’

self-employed work. eh cd le vn
Oo ti

Occupation may include student ceupation

or homemaker, if it applies. employer's name Pegr G fe Con) men e,
Employer’s address \ 4 O | Const tt ut tl)
Pre= Few

 

Number Street

 

waringn Pe 20330

 

City State ZIP Code City State ZIP Code

How long employed there? uy X\o
Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. if you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). if not paid monthly, calculate what the monthly wage would be. 2. / $
3. Estimate and list monthly overtime pay. 3. +$ p + $
‘f.
$ p

4. Calculate gross income. Add line 2 + line 3. 4. $ { 900. QQ

 

 

 

 

 

 

Official Form 106! Schedule I: Your Income page 1

 
 

Case 19-138246 Doc 14

cor CANARIA — Broun

First Name Middle Name Last Name

Copy line 4 here

5. List all payroll deductions:

5a. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
Se. Insurance

Sf. Domestic support obligations

5g. Union dues
Sh. Other deductions. Specify:

Filed 03/26/19 Page 33 of 36
Case number smal =I 3dUle

For Debtor 1 For Debtor 2 or

non-filin
eeseeaes > 4. so. 0 $ g

ba $ IZO LY

 

 

 

 

 

 

 

_ 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g+5h. 6.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7.

8. List all other income regularly received:

 

 

5b. § D $A
5c. $ by $ &
bd. $__ oe s_
be $$ G sg
5. $ aD $_ (4
5g. § 0 s_@
5h. +$ © + $ @

s_J25,(D s 4

415.90 4

 

8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total

monthly net income.
8b. Interest and dividends

8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

include alimony, spousal support, child support, maintenance, divorce 5 $ QD
settlement, and property settlement. 8c. t
8d. Unemployment compensation 8d. § a $ D
8e. Social Security 8e. § By $ 'D
Ty F

8a °
8b.  §

“AO

P
@
D

 

 

 

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. | ¥989,00 $ D
10. Calculate monthly income. Add line 7 + line 9. sb 4. oo D —_ 5YUG 4. oo
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. Sea § =
'11. State all other regular contributions to the expenses that you list in Schedule J.
"Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: Wk §$
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 5 Ni, Oo
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. eens
Combined

8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Sapplemental

     
 
 

Nutrition Assistance Program) or housin Subsidies.
Specify: 8F.
8g. Pension or retirement income 8g.

SS

8h. Other monthly income. Specify:

31L4, 00
$

s_

s ©

8h. +5 ! )50.D +¢ D

 

 

 

 

 

 

 

 

 

 

 

13. Do you expect an increase or decrease within the year after you file this form?

Official Form 1061

 

CI No.

monthly income

 

 

NG] Yes. Explain: yf husband GoS a p@

 

Print

Schedule I: Your Income

7 2

 

 

 

 
 

Case 19-13246 Doc14 Filed 03/26/19 Page 34 of 36

Fill in this information to identify your case:

Debtor 1 C Wo (AWE WG QO DC Check if this is:

 

Debtor 2 ;
(Spouse, fling) FraNane LJ An amended filing

/ . LJ] A supplement showing postpetition chapter 13
United States “TG Court for the: _____ District of ______ expenses as of the following date:
Case number ~ (33-4 b wT DDT YY

 

(if known)

 

 

Official Form 106J
Schedule J: Your Expenses 42/5

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

 

No. Go to line 2.
(} Yes. Does Debtor 2 live in a separate household?

1) No
L) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? C2 No

 

 

 

 

Dependent’s relationship to Dependent’s = Does dependent live
Do not list Debtor 1 and Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent.......................0. <
Do not state the dependents’ K Nealeur a proun l v va ves
names.
nledanbien  — @D, Bite
es
Khat foun [O gr
. - Yes
Salil Brow OY Q No

 

Yes

ENISHI © Broun OF O No

 

 

 

. AA\DtuwSs OPO. 3p 0 Yes

3. Do your expenses include 0
expenses of people other than y

_. yourself and your dependents? es

 

Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and as O lo
$ ,
any rent for the ground or lot. 4.

If not included in line 4:

4a. Real estate taxes 4a. $
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1

 

 
 

 

Case 19-13246 Doc14 Filed 03/26/19 Page 35 of 36

ce unervmn [£13046

C hormant ron

 

Debtor 1

First Name Middie Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

10.
11.

12.

15.

16.

17.

18.

19.

20.

Official Form 106J

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

10.

11.

12.

15a.
15b.
15.
15d.

16.

17a.
17b.
tic.

17d.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule i, Your income (Official Form 1061).

Other payments you make to support others who do not live with you.

specity, RMSE Care

 

18.

19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule fF Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

 

 

Your expenses

$

 

 

page 2

 

 
Case 19-13246 Doc14 Filed 03/26/19 Page 36 of 36
Debtor 1 Crnarmarwe YY) leyha byron, Case number (f inown) (F- BOY |p

First Name Middie Name Last Name

 

 

21. Other. Specify: School Loans 21. + [SO.up

 

 

 

 

 

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 2a. | ¢ 5 5943.0
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b.
22c. Add line 22a and 22b. The result is your monthly expenses. ze. | ¢ 9,943: 0
23. Calculate your monthly net income. a
. , . ¢ YI00.0
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a.
23b. Copy your monthly expenses from line 22c above. 23b. —¢ 5 SY, 4 »@
23c. Subtract your monthly expenses from your monthly income. $7 (64 3. Oo
The result is your monthly net income. 23c.

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Wres "Explain here:
Start wo Company Cress -lo od busin oA
“we que

Official Form 106J Schedule J: Your Expenses page 3

 

 
